Citation Nr: 1135184	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  10-46 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed to be a residual of a groin injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION


The Veteran served on active duty from September 1948 to September 1955 and from October 1955 to August 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

As support for his claim, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

The Board has since, in September 2011, advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But since the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran alleges that in February 1953 or thereabouts, while in the military, he sustained a groin injury and now has an enlarged prostate or "stretched bladder" as a consequence, requiring the use of a catheter to urinate.  He also says that he was hospitalized during service at Fort Riley in Kansas for treatment of his injury.  The service treatment records (STRs) concerning this initial period of service from September 1948 to September 1955 are unavailable, so regarding the time he claims to have sustained this injury.


When, as here, STRs are lost or missing, through no fault of the Veteran, the Court has held that VA has a heightened duty to consider the applicability of the 
benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to explain the reasons and bases for its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

But missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have evidence supporting his claim by establishing he has the claimed disability and suggesting there is a relationship or correlation between this disability and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  Indeed, the Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board inevitably will have to also assess the credibility of his lay testimony concerning this alleged injury and treatment in service to determine the ultimate probative value (i.e., weight) of his lay testimony.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.).

The RO denied this claim, however, not so much because there was no proof of this alleged injury in service, rather, based on no current diagnosis even assuming there was.  Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" is generally, though not always, interpreted to mean a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The exception to this rule is when the type of condition claimed is readily amenable to even lay diagnosis - such as a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), and disorders of those sorts.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  The type of condition at issue in this appeal, a genitourinary disorder, does not fall within the purview of this exception, however, so in this particular instance this is a medical, not lay, determination.  See 38 C.F.R. § 3.159(a)(1) versus (a)(2).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

Proof of current disability is perhaps the most fundamental requirement of a claim for service connection because, without this minimum level of proof, there is no disability to causally relate to the Veteran's military service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

While recently testifying during his June 2011 Travel Board hearing, the Veteran maintained that his former urologist (Dr. O), who was no longer in the area, had told him verbally since 1999 that the current bladder disorder could be the result of an injury in years past, apparently in reference to the injury in question during the Veteran's military service.  The claims file includes surgical records from this named physician, but these records do not include any such statement or affirmation.  Generally speaking, a Veteran's account of what a doctor purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (The mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  Evidence that is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence in support of a service-connection claim).

The Veteran indicated his present urologist is Dr. M, but there similarly is no medical nexus statement from him, either.

A November 2008 private examination report, however, shows a diagnostic assessment of neurogenic bladder with benign prostatic hyperplasia like symptoms.  

According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination for a medical nexus opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he provide any information he has concerning Dr. O., to whom he referenced during the June 2011 Travel Board hearing as having verbally told him that his claimed genitourinary disorder could have been caused by a past injury, such as the type allegedly sustained during service.  If there is sufficient information to locate this doctor, contact him to try and obtain confirmation of this alleged opinion.  Also, with the Veteran's authorization, obtain the records concerning this doctor's treatment of the Veteran.


If the attempt to obtain this statement from this doctor and his records proves unsuccessful, and it is determined that further efforts would be futile, then document these efforts in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Also schedule a VA compensation examination to first ascertain all current genitourinary disorders.  A medical nexus opinion also is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current genitourinary disorder is related or attributable to the Veteran's military service, including especially to any groin injury he may have sustained during his service in February 1953 or thereabouts.

The term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The examiner must review the claims file, including a complete copy of this remand, for the pertinent medical and other history and discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.


The examiner must also bear in mind that the Veteran is competent to say he sustained the alleged injury during service, even if not reflected in his STRs, which are not presently available concerning this initial period of service anyway.  So the examiner is asked to determine the likelihood that any current genitourinary disorder is consistent with the type of injury allegedly sustained, that is, if assuming for the sake of argument the Veteran sustained this claimed injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

3.  Then readjudicate this claim for a genitourinary disorder, said to be a residual of a groin injury, in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



